_.                                                       .I.
\         I’           OFFICE       OF THE ATTORNEY             GENERAL   OF Tc(AS
                                     ~                 AUSTIN     :
i *pLLDcyuI.           _
     --                                                                          8:
                                                                                 ..*,


               23~1.Agw3 kM!urry, Becrotary
               p~,;~Bo:';rd  of lialrdrossors end Cosnatol.o~S.:it.
                       , LOW?3                               A
               coal? &da&




                             _

                            Pour mqusot sor
               fully   coislaerod        by this   d
               quest   aa soll~?mr




                           or li~ansu my h3ve said cnrtiflcnto or li-
                           oemm rostorod within one (1) year after
                           the date of axplration, upon the parmont of
                           the rw@imd ronmal fao and natfnfaotory
                           proof of his or her qunliilnationsto ronu~e
                           prac.tico.
                                    t
                              .
                                                                                 .,
                     .                                                                 .
                                                                   .: .,
     ~6. Agnes EoOnrry,"Page2                                         :      .                      .,
                                              :-
4
               We ha& had so many inqukiee recahtly               ,. .       _, .
         regarding this point that wo nould like to knov~
         if the Stat% Eosrd wonld be euthorizcd to GUS-                     :
         pad tile too0 and renew the licenses on these            .             "
         men, upon Slisirrsturn to civilian life. Other- ..
         who, the state Poard examin?tlc:n       would be n.&-
         easary, iP their licenss hdd lapsed, hefore
         they could be issued ahothor one to restia v.w?B
         as an operator In this state."                                    .'.~..
                                                                               _"
                                                           _.
              Section i of Art&lo 7%X<, VernonIs hnhotatod Tmxis               ..
    Penal Coila,makes it uniamful for any person to ~ensafein the
    practice or occqation or a hairdresser or gc,&metoloGotor.to               :.
    conduat a hairdressingor cosnetolo$icalestablishmentor
    aohool titnout a ocrtkl’icuto   or rbgi;iotrrtion   &ml/or license
    as provided under tno act. Section 10 di the aot (Artiole
    734b, V. A. I?.C.) qroted by rou In yq~x letter govidos.for
    the annual.renowl OX o=rtiricateooP-'registration         and/or
    licenses and providas that the holder of an.oxpPredoertificate. ..
    or license may have said certificate or license-restoredwithin            .L
    one (1) year cEter tho date of expiration,,uponthe payment of
    tho roq~irod reno%al fee and fJatisg&ctory       proof of h5.sor her
    q~alifioationsto~.resume    practice.                .
                          :_
          .- Ji&cl~'i, Section 28 ol'our State donst5.tution,         pro-
    -4ai3s;                     . .~ .’       .    .                              .
                         ....    _. . .      ,:         .    ‘.~     ., i
            ..90 pomor bf ollsjszla8in~    law3 16 tliis'state.s       .  :
         ahall,ba exerciood evcopt by tho Xagifilaturti?."~
                                             .
              lhe Legislature.    1~3 undoubtsd povrer'to amend OP
    chwgo exiotlng s+atutory la%, lnoludine thnf ,xhichis contain- .'.' '
    od in a coda ox revision, in drder to meet changing donditions,      _~
    An aot vny be amended during tho session      at which it %a8 pasSOd :'
    or at an)-subse:;uent     cession, by oneotnont speciiicallysetting
    forth its cleansedterms. (Texas Jnris~wudsnoo,Voluz~e59,
    x.efe125, ana e~t.aoritaCa    citoa therein)
              You axe respeotfullyadvised that it is the opinion
    or this dopartnsnt that the state Bcord.of Hairarc330r3 and Cm-
    mstolo$ots 13 ~:ithoutpwer to YZIVO or suspend thb rowuiro- ,
    nentn of thn'statuto sot out in Section 10 O? the act,
                                                                                                         -*
              :   WhatbQr       W2h   la?:   f3h@Uld   be   amXh?d      or   rGp3Qhd       is   Q
    .gusstion uasr63siri          itself     poculiurly and orClus$vely to the

                  ..
                   .
                           .                                                   .:



.
                                                                                                                    .
                                                                                                    .
                                                                                         ..
    L0&31aturer                        .
                                                       ..                                  .)
                                                * ..
                                                                            Very        'truly,your8
              :                    _
                                                                    .
                           .c,                             :
                                    .-..
                                 .;  . ..
                      ,,    ;: .. _..i                         ._       .
                               .                .      .
                               :   ,..
                                                                                                    J. FaMfng       *.'
                  :

                                                                                   ..               A8SMXUlt




                                                                                           :
                                                                                   _:          ._
    wF1co~

                                                           :                              :




                                                                                                                :




                                            ,